          Case 1:21-cv-06986-MKV Document 7 Filed 09/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                 USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                                DOCUMENT
                                                                             ELECTRONICALLY FILED
 SHARIF KING,                                                                DOC #:
                                                                             DATE FILED: 9/13/2021
                                Plaintiff,

                    -against-                                   21-CV-6986 (MKV)

                                                              ORDER OF SERVICE
 OMAR MALCOLM; SUSANKAR; and
 RIVAS,

                                Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that Assistant Deputy

Warden Omar Malcom, Shield No. 184; Captain Susankar, Shield No. 343; and Correction

Officer Rivas, Shield No. 18863 waive service of summonses.

       The Clerk of Court respectfully is requested to mail a copy of this order to Plaintiff.

SO ORDERED.

 Dated:   September 13, 2021
          New York, New York

                                                             MARY
                                                             MAARY KAY    Y VYSKOCIL
                                                             Unitedd States District Judge
                                                             Unitted                 Judg
